Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 15, 29, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao US 20210273699 in view of Kwon US 20120307821.

Regarding claims 1, 15, 29, and 30, Cao teaches a method for wireless communications by a user equipment (UE), comprising: 
 receiving, from a network entity, downlink control information (DCI) for an update for at least of a beam or path loss (PL) reference signal (RS) activation (the control-side electronic device and the user-side electronic device are able to use the DCI to dynamically indicate activated beams to be used, such that they no longer rely on updates of the RRC signaling and/or the MAC CE signaling, [0016]).

Although Cao updating beam activation, the reference is silent on and applying the update across at least one of a group of component carriers (CCs) or bandwidth parts (BWPs) within the group of CCs.
Kwon teaches applying an update across at least one of a group of component carriers (CCs) ([0151]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Cao by applying the update across at least one of a group of component carriers (CCs), as suggested by Kwon. This modification would benefit the system by optimizing the system by ensuring that the CCs have the latest updates.

Allowable Subject Matter
Claims 2-14 and 15-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476